DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MARCUS S. ROBERTSON,
                            Appellant,

                                     v.

                       VIRGINIA S. ROBERTSON,
                               Appellee.

                              No. 4D13-4716

                              [May 6, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. DVCE 13-5100
(59).

  John T. David of Law Office of John T. David, P.A., Fort Lauderdale, for
appellant.

    Rhoda Sokoloff of Law Offices of Rhoda Sokoloff, P.A., Fort Lauderdale,
for appellee.

FORST, J.

   Appellant Marcus Robertson appeals the trial court’s entry of an
injunction for protection against stalking based on Appellant’s conduct
towards Appellee Virginia Robertson, his ex-wife. Appellant argues there
was not sufficient evidence to support the trial court’s findings. We
disagree with Appellant’s arguments and, accordingly, affirm the entry of
the injunction.

   Section 784.048(2), Florida Statutes (2013), criminalizes “[a] person
who willfully, maliciously, and repeatedly follows, harasses, or cyberstalks
another person.” To harass, is “to engage in a course of conduct directed
at a specific person which causes substantial emotional distress to that
person and serves no legitimate purpose.” § 784.048(1)(a), Fla. Stat
(2013). This “course of conduct” includes “a series of acts over a period of
time, however short, which evidences a continuity of purpose.” §
784.048(1)(b), Fla. Stat. (2013).

   Here, there was uncontroverted evidence that the Appellant went to
Appellee’s home for three consecutive nights. Security camera footage
showed him shining a flashlight into her home while walking around her
property. These three incidents, which were further verified by Appellant’s
e-mail to Appellee admitting to being at her residence, establish “a course
of conduct” sufficient to support the trial court’s entry of the injunction
against Appellant.

    Furthermore, unlike the actions in Touhey v. Seda, 133 So. 3d 1203
(Fla. 2d DCA 2014), Appellant’s conduct was of the sort to cause
substantial emotional distress and served no legitimate purpose. In
Touhey, the Second District overturned an injunction for stalking where
the alleged stalker visited the petitioner’s office once and twice called the
office to inquire as to the petitioner’s whereabouts. Id. at 1204. The
Second District held that these limited actions would not cause a
reasonable person to suffer “substantial emotional distress.” Id. Here, on
the other hand, Appellant came to Appellee’s home in the middle of the
night, uninvited and without warning, and looked inside her darkened
windows with a flashlight. And, he did this the next night. And, a third
night. These repeated actions are sufficient to cause emotional distress in
a reasonable person.

   There was competent, substantial evidence to support the trial court’s
finding that Appellant had stalked Appellee under the terms of section
784.048, Florida Statutes (2013). Therefore, the trial court’s entry of the
injunction is affirmed.

   Affirmed.

WARNER and GROSS, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2